PER CURIAM.*
Court-appointed counsel for Charles Earl Kelly has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Kelly has not responded to the motion. Our independent review of counsel’s brief and the record discloses no non-frivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Counsel’s motion, incorporated in his brief, to allow Kelly permission to proceed pro se is DENIED.
*197ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR PERMISSION FOR APPELLANT TO PROCEED PRO SE DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.